Broyles, J.
A warehouseman is a bailee for hire, and has a special lien upon the property stored with him, and he is entitled to retain possession of it until all the storage charges are paid and the warehouse-receipt for the property is presented; and where the receipt is lost, the warehouseman can retain the property until the owner gives bond to indemnify him against any possible loss in the event of the last receipt turning up in the hands of some other person who might present it and demand the property. Civil Code, §§ 3501, 3503; Dixon v. Central Railway Co., 110 Ga. 173, 186 (35 S. E. 169); Patten v. Baggs, 43 Ga. 168, 174. In this case (which was a suit in trover to recover possession of a bale of cotton stored in a warehouse), the evidence showing that the storage charges were not paid or tendered, and that the warehouse-receipt for the cotton was not presented, and that no indemnifying bond was made or tendered in lieu thereof, the verdict finding in favor of the plaintiff for the value of the bale of cotton was unauthorized, and a new trial should have been granted.

Judgment reversed.